Exhibit 99.1 UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re: Chapter 11 AMBASSADORS INTERNATIONAL, INC., et al.,1 Case No. 11-11002 (KG) Debtors. Jointly Administered 1The Debtors in these chapter 11 cases, along with each Debtor’s individual case number and the last four digits of each Debtor’s federal tax identification number, are: Ambassadors International, Inc. (Case No. 11-11002 (KG)), (8605); Ambassadors Cruise Group, LLC (Case No. 11-11003 (KG)), (2448); Ambassadors, LLC (Case No. 11-11004 (KG)), (0860); EN Boat LLC (Case No. 11-11006 (KG)), (8982); AQ Boat, LLC (Case No. 11-11009 (KG)), (5018); MQ Boat, LLC (Case No. 11-11008 (KG)), (5095); DQ Boat, LLC (Case No. 11-11010 (KG)), (5064); QW Boat Company LLC (Case No. 11-11005 (KG)), (0658); Contessa Boat, LLC (Case No. 11-11007 (KG)), (9452); CQ Boat, LLC (Case No. 11-11011 (KG)), (9511); American West Steamboat Company LLC (Case No. 11-11012 (KG)), (0656); and Ambassadors International Cruise Group (USA), LLC (Case No. 11-11013 (KG)), (7304).The mailing address for each Debtor is 2101 4th Avenue, Suite 210, Seattle, WA98121. MONTHLY OPERATING REPORT File with Court and submit copy to United States Trustee within 20 days after end of month. Submit copy of report to any official committee appointed in the case. REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 X Bank Reconciliation (or copies of debtor’s bank reconciliations) MOR-1a X Schedule of Professional Fees Paid MOR-1b X Copies of bank statements X Cash disbursements journals X Statement of Operations MOR-2 X Balance Sheet MOR-3 X Status of Postpetition Taxes MOR-4 X Copies of IRS Form 6123 or payment receipt X Copies of tax returns filed during reporting period X Summary of Unpaid Postpetition Debts MOR-4 X Listing of aged accounts payable MOR-4 X Accounts Receivable Reconciliation and Aging MOR-5 X Debtor Questionnaire MOR-5 X I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. /s/ Mark Detillion May 20, 2011 Signature of Authorized Individual* Date Chief Financial Officer Mark Detillion Title of Authorized Individual *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager or member if debtor is a limited liability company. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: April 2011 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS2 Amounts reported should be per the debtor’s books, not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed.The amounts reported in the “CURRENT MONTH - ACTUAL” column must equal the sum of the four bank account columns.The amounts reported in the “PROJECTED” columns should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1) .Attach copies of the bank statements and the cash disbursements journal.The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page.A bank reconciliation must be attached for each account.[SeeMOR-1 (CON’T)] CURRENT MONTH (ACTUAL) Ambassadors International, Inc. Ambassadors International Cruise Group (USA) American West Steamboat Company LLC QW Boat Company LLC EN Boat LLC CQ Boat, LLC CASH BEGINNING OF MONTH RECEIPTS CREDIT CARD PAYMENTS CASH PAYMENTS MAJESTIC INSURANCE CASH REFUNDS -14,664.89 DIP BORROWING SALE OF ASSETS TOTAL RECEIPTS DISBURSEMENTS WINDSTAR PAYROLL CREW PAYROLL FUEL PORT SECURED/RENTAL/LEASES COMMISSIONS INSURANCE PAYMENTS TO OTHER VENDORS INTERCOMPANY TRANSFERS CAPITAL EXPENDITURES AND DRY-DOCK PROFESSIONALS FEES3 DISCONTINUED OPERATIONS ESTATE WIND-UP COSTS COD VENDOR PAYMENTS BANK FACILITY FEES INTEREST PAYMENTS TOTAL DISBURSEMENTS NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS) CASH - END OF MONTH * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE [CONTINUED ON NEXT PAGE.] 2The following Debtors had no receipts or disbursements in April 2011: Ambassadors Cruise Group, LLC; Ambassadors, LLC; AQ Boat, LLC; MQ Boat, LLC; DQ Boat, LLC and Contessa Boat, LLC. 3The figures in this column only include adequate protection payments and payments made under the Debtors’ postpetition credit facility, not payments to professionals retained by the Debtors. 4This figure includes receipts of QW Boat Company LLC and EN Boat LLC, net of the disbursements by CQ Boat LLC, as such entities do not have bank accounts. THE FOLLOWING SECTION MUST BE COMPLETED DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN) Ambassadors International, Inc. Ambassadors International Cruise Group (USA) American West Steamboat Company LLC QW Boat Company LLC EN Boat LLC CQ Boat, LLC TOTAL DISBURSEMENTS LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS $ PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts) $ TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: April 2011 DEBTORS’ BANK RECONCILIATION CERTIFICATION To the best of my knowledge and belief, the Debtors have reconciled all bank statements for the reporting period covered by this operating report.The figures included in this report are the resulting book balances. May 20, 2011 /s/ Mark Detillion Date Signature of Responsible Party Mark Detillion In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: April 2011 SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID This schedule is to include all retained professional payments from case inception to current month. None. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: April 2011 STATEMENT OF OPERATIONS (Income Statement) The Statement of Operations is to be prepared on an accrual basis.The accrual basis of accounting recognizes revenue when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid. Ambassadors International, Inc. Ambassadors International Cruise Group (USA) Majestic5 Consolidated Revenue Net Guest Revenue - - Add On Revenue - - On Board and Other Revenue - Net Revenue - Costs and Operating Expenses Ship Operating Expenses Compensation and Benefits - - Purchased Passenger Services - - Materials and Services - Repairs and Maintenance - - Other Ship Operating Expenses - - Commissions - - Total Ship Operating Expenses - Selling and Marketing - - General and Administrative Depreciation and Amortization - Total Cost and Operating Expenses Operating (Loss) Income ) Other Income (Expense) Interest and Dividend Income - - Interest Expense ) ) - ) Other Income (Expense) - - Other Income (Expense), Net - ) - ) Total Other Income (Expense) (Loss) from Continuing Operations Before Taxes ) ) ) (Loss) from Continuing Operations ) ) ) Net Income (Loss) 5This column includes EN Boat LLC, AQ Boat, LLC, MQ Boat, LLC, DQ Boat, LLC QW Boat Company LLC, Contessa Boat, LLC, CQ Boat, LLC and American West Steamboat Company LLC, most of which are non-operational. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: April 2011 BALANCE SHEET The Balance Sheet is to be completed on an accrual basis only.Pre-petition liabilities must be classified separately from postpetition obligations. Period: April 2011 Ambassadors International, Inc. Ambassadors International Cruise Group (USA) Majestic6 Discontinued Operations CONSOLIDATED ASSETS Current Assets: Cash & Cash Equivalents - Restricted Cash - - Accounts Receivable - - Prepaid Exp & Other Current Assets - Inventory - - - Assets Held for Sale - - - Total Current Assets - Property & Equipment, Net - - Trade Name - - - Other Long-Term Assets (0 ) - - TOTAL ASSETS - LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities: Accounts Payable - Accrued Expenses - Intercompany Payable ) (0 ) Corporate Concentration Cash ) ) ) - Passenger Deposits - - - Credit Facility Term Loan - - - Notes Payable – MARAD - - - Notes Payable - - - Liabilities Held for Sale - - Credit Facility – D.I.P. - - - Total Current Liabilities ) ) Passenger Deposits Long-Term - - - Total Liabilities ) ) Stockholders’ Equity: Common Stock - - - Additional Paid In Capital - - Other Equity ) ) Retained Earnings (Accumulated Deficit) Current Period Earnings (Losses) ) ) - ) Total Stockholders’ Equity ) ) ) TOTAL LIAB. & STOCKHOLDERS’ EQUITY - 6This column includes EN Boat LLC, AQ Boat, LLC, MQ Boat, LLC, DQ Boat, LLC QW Boat Company LLC, Contessa Boat, LLC, CQ Boat, LLC and American West Steamboat Company LLC, most of which are non-operational. In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: April 2011 DEBTORS’ TAX CERTIFICATION To the best of my knowledge and belief, Debtors have made all required tax payments on a timely basis, except for pre-petition liabilities not authorized for payment by the Bankruptcy Court. May 20, 2011 /s/ Mark Detillion Date Signature of Responsible Party Mark Detillion In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: April 2011 SUMMARY OF UNPAID POSTPETITION DEBTS7 CURRENT Ambassadors International, Inc. Ambassadors International Cruise Group (USA) American West Steamboat Company LLC Accounts Payable Wages Payable Taxes Payable Rent/Leases-Building Rent/Leases-Equipment Secured Debt/Adequate Protection Payments Professional Fees Amounts Due to Insiders* Other:Operating Expenses Other:Moorage on Columbia Queen Total Postpetition Debts All postpetition debts are current. 7The following Debtors have no postpetition debts: Ambassadors Cruise Group, LLC; Ambassadors, LLC; EN Boat LLC; AQ Boat, LLC; MQ Boat, LLC; DQ Boat, LLC; QW Boat Company LLC; Contessa Boat, LLC; and CQ Boat, LLC. *“Insider” is defined in 11 U.S.C. Section 101(31). In re Ambassadors International Inc, et al., Case No. 11-11002 (KG) Debtor Reporting Period: April 2011 ACCOUNTS RECEIVABLE RECONCILIATION AND AGING Accounts Receivable Reconciliation AMOUNT Total Accounts Receivable at the beginning of the reporting period N/A + Amounts billed during the period N/A - Amounts collected during the period N/A Total Accounts Receivable at the end of the reporting period N/A N/A Accounts Receivable Aging 0 - 30 days old N/A 31 - 60 days old N/A 61 - 90 days old N/A 91+ days old N/A Total Accounts Receivable N/A Amount considered uncollectible (Bad Debt) N/A Accounts Receivable (Net) N/A DEBTOR QUESTIONNAIRE Must be completed each month Yes No 1.Have any assets been sold or transferred outside the normal course of business this reporting period?If yes, provide an explanation below. X 2.Have any funds been disbursed from any account other than a debtor in possession account this reporting period?If yes, provide an explanation below. X 3.Have all postpetition tax returns been timely filed?If no, provide an explanation below. X 4.Are workers compensation, general liability and other necessary insurance coverages in effect?If no, provide an explanation below. X 5.Has any bank account been opened during the reporting period?If yes, provide documentation identifying the opened account(s).If an investment account has been opened provide the required documentation pursuant to the Delaware Local Rule 4001-3. X
